Title: To George Washington from Lieutenant Colonel Noah M. Littlefield, 8 July 1779
From: Littlefield, Noah M.
To: Washington, George


        
          Sir
          West Point 8th July 1779
        
        I would begg leave to signify my dissatisfaction with regard to the rank of the Officers of the Massachusetts line which was setled by a Committe of Field Officers some time past; being absent at the time when the pretentions were given in and as the matter was settled by those who were Judges in their own cases and not having my pretentions rightly represented: and whereas there are a number of Officers who are dissatisfied with their rank would pray your Excellency that a committee be appointed to make a final settlement of those disputes which appear to be reasonable, that Justice may be done to each Individual—as I have been a sufferer by an unprecedented promotion in the Regiment to which I belong, before the present mode of promotion of rising by states was adopted by Congress; having had the command of the Regt from the time that my Colo. was kill’d at Hubbertown to the Capturing the British Army; immediately after which Generall Gates was pleas’d to give the command of the Regiment to Colonell Tupper which promotions had ’till that time been made by Regiments—but what more immediately concerns me is my rank in the present Arrangement having been placed below a number of Lieut. Colonels who were Majors when I was a Lieut. Colo. at Cambridge in the two months service, and was Commission’d again as a Lieut. Colo. in the Continental service at the same time when those refer’d to Receiv’d theirs.
        Was appointed Captain of a minute company in Aprill 1775 was appointed a Captain on the sea coast the ensuing year was Capt. of a Millitia company before Hostillities commenc’d. I am with the utmost Respect your Excellencys Most Obedient Humble Servant
        
          Noah M: Littlefield Lt Colo.
        
      